The special agents were mistaken as to the place of sale, in their identification of the certificate holder, and if they did enter the barroom were instantly ejected.
Order reversed, with costs, and application of petitioner granted, with twenty-five dollars costs and taxable disbursements, revoking and canceling the liquor tax certificate issued to the holder, Adam Herrmann. Held, that by the preponderance of the evidence it is established that said certificate holder wrongfully and unlawfully had opened and unlocked the door and entrance leading into his barroom upon the day in question; and also that upon said day said certificate holder personally by his agents and servants did wrongfully and unlawfully traffic in liquor.
All concurred except Williams, J., who dissented.